Title: To James Madison from Elias Vanderhorst, 15 May 1802
From: Vanderhorst, Elias
To: Madison, James


					
						Sir.
						May 15th. 1802
					
					After I had closed my letter to you on the 13th. Inst. by this conveyance, Mason Ryan an American Seaman who had been for some time past in the Infirmary here was discharged from thence after having recd. every aid which that Charity could afford him, but being still in an infirm state of Health applied to me to procure for him a passage to America, in consequence of which I sent a Letter by him to Ebenezer McIntosh, Commander of the American Ship Alexander (of Portland) now on the point of sailing from hence for Norfolk in Virginia, to receive him on board of his Vessel in order to convey him to that Port agreeable to a Law of the United States of America, & that in case of refusal he would subject himself to the penalty of Thirty Dollars inflicted by that Law. Captn. Mc.Intosh soon after called on me, & said it was not convenient for him to take said Seaman on board (though  he is the only man that I have had occasion to demand a passage of him for)  he further said that if he must pay the penalty, he would do it in America—Having no power to compel him either to receive the Man or to pay the penalty, I find myself under the unpleasant necessity of reporting this case to you exactly, as it stands in hope that such steps may be taken as effectually to deter others in future, under similar circumstances, from acting as he has done, for if this benevolent & necessary Law is to be thus disregarded it must, to say no more, not only bring it into contempt but   probably leave our distressed Seamen often to perish in foreign Countries, as the allowance granted to them in case of sickness is by no means adequate to the expences indispensibly necessary for their support in this Country. It does not lay with me to point out a remedy for this evil, but I flatter myself that it cannot be so difficult, but that an effectual one will soon be provided & applied, as otherwise it is but too evident, that it must in it’s Tendency be highly injurious to our Navigation & Commerce, to say no more of  it, especially as this is by no means the first instance of the Kind that has occurred. The Mayor of this City would very readily have aided me in this matter, had his Power been equal to his wishes, & regrets that in cases of this sort it is not.
					Enclosed I beg leave to hand you two of our News–papers, also, the last London Price Curt. in addition to those I have already sent by this conveyance. I write in much haste, as the Vessel is on the point of departure. Remaining, most truly Sir, Your most Obedt. & most Humle. Servt.
					
						Elias Vander Horst
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
